IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 02-40216
                         Summary Calendar


                     UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

                              versus

                        ESMERALDA GONZALEZ,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. L-01-CR-881-1
                      --------------------
                        January 17, 2003

Before JONES, STEWART, and DENNIS, Circuit Judges.

PER CURIAM:*

     Esmeralda Gonzalez appeals her conviction and sentence for

conspiracy to possess with intent to distribute and possession with

intent to distribute in excess of 100 kilograms of marijuana.   She

contends that 21 U.S.C. § 841 is unconstitutional in light of

Apprendi v. New Jersey, 530 U.S. 466 (2000).     She concedes that

this argument is foreclosed by United States v. Slaughter, 238 F.3d

580, 582 (5th Cir. 2000), cert. denied, 532 U.S. 1045 (2001), but

seeks to preserve her argument for Supreme Court review.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                              No. 02-40216
                                   -2-

      Gonzalez also argues that the district court erroneously

admitted into evidence an investigating agent’s inventory list and

two sets of field notes prepared by investigating agents.           Under

either an abuse-of-discretion or a plain-error standard of review,

Gonzalez’s argument fails. Assuming arguendo that the admission of

the evidence at issue was erroneous, the error was harmless given

its   cumulative   nature,   the   existence   of   other   corroborating

evidence, and the overall strength of the prosecution’s case.

See United States v. Edwards, 303 F.3d 606, 623 (5th Cir. 2002).

      AFFIRMED.